Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-15-00317-CV

                        Austin HELMLE and Harriet Marmon Helmle,
                                     Appellants

                                                v.

Thomas A. LAURIN, individually, Thomas A. Laurin Companies, Elegant Country Homes and
                            Elegant Country Homes, Inc.,
                                     Appellees

                 From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 09-315CCL
                          Honorable Bill R. Palmer, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, we dismiss the appeal, set aside the
trial court’s judgment without regard to the merits and remand the case to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement.

       SIGNED July 1, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice